ATTORNEY GRIEVANCE COMMISSION                                                          *   IN THE
     OF MARYLAND                                                                            *   COURT OF APPEALS
                                                                                            *   OF MARYLAND
                             Petitioner,                                                    *
                                                                                            *
     v.                                                                                     *
                                                                                            *
     ANTHONY IGNATIUS BUTLER, JR.                                                           *   Misc. Docket AG
                                                                                            *   No. 0047
                             Respondent.                                                    *   September Term, 2018

                                                                                   ORDER

                      UPON CONSIDERATION of the Joint Petition of the Attorney Grievance
Commission of Maryland and the Respondent, Anthony Ignatius Butler, Jr., to indefinitely
suspend the Respondent from the practice of law with the right to petition for reinstatement
after one year. The Court having considered the Petition and the record herein, it is this
25th day of June 2019;
                      ORDERED, by the Court of Appeals of Maryland, that, effective August 1, 2019,
the Respondent, Anthony Ignatius Butler, Jr., be indefinitely suspended from the practice
of law in the State of Maryland with the right to petition for reinstatement after one year
for violations of Rules 1.1, 1.2, 1.3, 1.4, 8.1 (b), and 8.4 (a), (c), and (d) of the Rules of
Professional Conduct; and it is further
                      ORDERED, that on August 1, 2019, the Clerk of this Court shall remove the name
Anthony Ignatius Butler, Jr., from the register of attorneys in the Court and certify that fact
to the Trustees of the Client Protection Fund of the Bar of Maryland and all clerks of all
judicial tribunals in this State in accordance with Maryland Rule 19-742.




                                                                                   /s/ Clayton Greene Jr.
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
                                                                                   Senior Judge
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.



                            2019-06-25 15:44-04:00




Suzanne C. Johnson, Clerk